ANDERSON, Circuit Judge
(dissenting). This is another ease of a Chinese person unlawfully arrested on Saturday afternoon, September 19, 1925; grilled in the police station, and imprisoned until the succeeding Monday, before any legal process for his exclusion was instituted. In essentials, it is on all fours with the Charley Hee Case, decided by this court May 17, 1927, 19 F.(2d) 335. In one minor technical point this ease is stronger than the Charlie Hee Case, for at the trial before the commissioner the evidence of the appellant’s statement, when under illegal arrest in the police station, was objected to.
In my dissent in that ease I reviewed the law and the facts, reaching the conclusion that an appellate court ought not to determine the vital question of credibility on the basis of evidence extorted from a frightened Chinese when under unlawful arrest. The conditions import duress. In my view, no decision can properly be reached on a record so vitiated.
I adhere to the view stated in the Charlie Hee Case — that the decision below should be reversed, and the proceedings dismissed, without prejudice to the Government’s right hereafter to test Ah Lin’s right to be and remain in this country, by any lawful proceedings. Ungar v. Seaman (C. C. A.) 4 F.(2d) 80, 85; Whitfield v. Hanges (C. C. A.) 222 F. 745, 756; Colyer v. Skeffington, 265 F. 17, 78; In re Petkos (C. C. A.) 214 F. 978.